Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Regarding claims 1 and 9, the phrase “can visually be recognized” renders the claim unclear since what’s following thereafter are not positively ascertained in the claims.  
Claims 2-8 are directly or indirectly depend on claims 1 and 9 and thus objected for the same reason because it inherits the deficiencies.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al (US 2017/0285341 A1).
Regarding claims 1 and 9, Nakagawa et al discloses a display system (Figs. 4 and 5) comprising:
an optical element (140 para 110) through which light diverges; and 
an imaging optical system (150) configured to form an image by projecting diverging light diverging through the optical element, 
wherein the image formed by the imaging optical system is visually recognized by a viewer (170).
The prior art is silent with a condition in an equation tan ϴ≥(TxB)/(SxO) is satisfied, where 
ϴ denotes a divergence angle of the optical element, 
T denotes distance between the image forming optical system and the formed image, 
B denotes a range of an eye box that is an area through which the formed image can visually be recognized, 
S denotes a distance between the formed image and a viewpoint of the viewer of the formed image, and 
O denotes a distance between the optical element and the image forming optical system, and
wherein each distance indicates length of an optical path that passes through a center of an image formed by the light when an object is observed from a reference eyepoint.  
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to design the display system using the cited parameters so that the formed image can be visually recognized by satisfying the conditional equation, since the prior art display system figures 4 and 5 has the same configuration as the present display system figures 10 and 11.

Regarding claim 2, Nakagawa et al discloses the claimed invention as set forth above except for tan ϴ is equal to or less than 0.9. 
It would have been obvious to one having an ordinary skill in the art to choose the recited range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 3, the display system according to claim 1, further comprising a light deflector (130) configured to scan light emitted from a light source (110) in a main scanning direction and a sub-scanning direction orthogonal to the main scanning direction to form an intermediate image on the optical element.

Regarding claim 4, the display system according to claim 3, wherein a condition in an equation Bx>By is satisfied (para 132), where
Bx denotes a range of the eye box in the main scanning direction, and 
By denotes a range of the eye box in the sub-scanning direction, and 
wherein a condition in an equation ϴX>ϴY is satisfied, where 
ϴX denotes a divergence angle of the optical element in the main scanning direction, and 
ϴY denotes a divergence angle of the optical element in the sub-scanning direction.

Regarding claim 5, the display system according to claim 1, wherein the optical element is a microlens array (para 110) in which a plurality of microlenses are arranged in an array (Fig. 3, micro lens array 1).

Regarding claim 6 Nakagawa et al discloses the claimed invention as set forth above except wherein the microlens array is disposed to make the distance ϴ between the optical element and the image forming optical system become 150 to 500 mm, and wherein each of the plurality of microlens has curvature of 31 to 554 um.
It would have been obvious to one having an ordinary skill in the art to choose the recited range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 7, the display system according to claim 1, further comprising a reflector (160) configured to reflect the diverging light diverging through the optical element, wherein the image forming optical system projects the diverging light diverging through the optical element (140) towards the reflector to form a virtual image.

Regarding claim 8, a mobile object comprising the display system according to claim 7, wherein the reflector is a front windshield (para 131, 160 is windshield) configured to reflect the diverging light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





12/1/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872